T~E:ATTORNEY                 GENERAL
                                OF    TEXAS
                                AUWTIN~I.%-EXAS
PRICEDANIEL
ATTORNEY GENERAL
                                  March 6, 1952

           Hon. Larry 0. cox
           Executive Director
           Board for Texas State
             Hospitals and Special schools
           Austin, Texas
                                opinion, Do. v-1416
                                     Re:   Legality of making pay-
                                           ments after August 31,
                                           1951, under architect
                                           ma building contracts
                                           0ii0cutea prior to sep-
           Dear    Mr.   Cox:              tember 1, 1949.
                        Your request for an opinion   relates  to the
           ,legallty   of the issuance of four warrants to pay for
           part of the construction      costs of a building of the
           Terre11 State Hospital*       The State Comptroller has
           taken the position     that he is unable to issue the
           warrants because of the prohibition      contained in Ar-
           ticle    4357, V.C.S.,  against the payment of claims
           which are not presented within two years from the
           close of the fiscal     year for which the appropriation
           was made.
                         The 50th Legislature     appropriated    to the
            Terre11 State Hospital         for the fiscal   year 1947-1948,
            the sum of ~1,500,000 go be used for replacing           “wards
            for wings of 0ia Main Building        aa   Hospltal,~~ ma    re-
            appropriated    for the fiscal     year 1948-1949 any unex-
            pended balance of this suma The same appropriation
            act authorized the acceptance of federal aid for build-
           ‘Xngs, improvements       apd~repairs at the eleemosynary In-
            sti.tutionse    Acts 90th Leg. 1947, ch. 330 pb 566, at
            PP. 585, a3.       Pursuant to this authorization       an agree-
            ment was made whereby federal funds in the amount of
            ig;riOt;ere       granted for this project,      payable in in-
                            Contracts fo,r the building were let prior
            to Septemb& 1, 1949.         Installments    of the federal
            grant have been received from time to time, and the
            Comptroller has credited the amount of each installment,
            as It Was received,      to his Account ~0~ ~-1163 covering
            this construction     project.
T-!cn. Larr:: 0. Cox, page 2     (v-1416)


           On Lugust 31, 1951, r.:hich marked the ex-
piration  of two years from the close of the fiscal
year 19)t8-1949, the $1,500,000 appropriated    from
the General Revenue Fund of the State and all but
a small balance of the federal funds which had been
received up to that time had been paid out on war-
ran%s of the Comptroller.    At that time there re-
mained outstanding the claims of various contractors
for materials and services   furnished in the construc-
tion of this building.    These unpaid claims form the
basis of your opinion request.     You state that the
claimants submitted purchase vouchers to the Board
for Texas State Hospitals and Special Schools (which
has succeeded to the powers and duties of the Board
of Control in respect to the Terre11 State Hospital)
and that the business manager for the Board approved
the vouchers before August 31, 199.       However, at
that time the last installment    of federal money had
not been received and there was not sufficient      money
on hand in the State Treasury for the payment of
these claims, and consequently    the Board did not im-
mediately forward the vouchers to the Comptroller.
The final inst-llment   of the federal grant was re-
ceived for deposit in the State Treasury on October
11, 1951.    Thereupon, the Board forwarded these
claims to the Comptroller for payment, and the Comp-
troller  declined to issue the warrants for the rea-
son stated above.
              The pertinent   provision     of Article   4357
reads:
               ‘I . e 0 No claim shall be paid from
         appropriations    unless presented to the
         Comptroller for payment within two (2)
         years from the close of the fiscal     year
         for which such appropriations     were made,
         but any claim not presented for payment
         within such period may be presented to the
         Legislature    as other claims for which no
         appropriations    are available-”
            The appropriation    acts In both 1949 and
1951, after authorizing     the acceptance of federal
grants in substantially     the same language as the 1947
act, contain a provision      that “any funds received
. 0 . .?rom the United States Government are hereby
appropriated   to the purposes for which the grant was
.   -




        Hon. Larry 0. Cox, page 3                N-1416)


        mBa6.**      Acts     51rt  Leg., R.8,     1949    chb   553, pb 1070,
                  1083*     mu     52na  kegP S           1951 oh. 499 p ‘~
        ?t228: at     p!    1297.   Thi8 l&&&             Is bkaa snouih io
        include funds rrcrlve& under previously       authorized
        agreements , au we52 a8 mmdrr a@eements entered into
        ;;;;;nt   to the authocb8ttor    eontainsd in the act
                . In this ease, inrtaIlrmts       of the federal
        grant have bran rocslrrd    in suerreading blrnniums and
        have bosn credited   to the Comptroller’s     Account ho.
        ~-11~63 as they were r~o%veQ.
                       The grorislon      of Article   4357 here Involved
         is a limitation       rtatute,    ad It must be construed In
        the light of the object iCnr it6 rMotmedt.                 The pur-
        pose of this provlrica          was to lllnlmate a necessity
        for the Cowtroller          to cm*jr rtale appropriation        ac-
        counts on his books ia tk l&Nllhbod                 that there might
        be outstanding       claimi    agatmt Maa.        Xt was not de-
         signed to affect       the pa       t of clal*s     against ac-
        counts which have b-n r fi orrrrmt               by reappropriation
         or by the receipt of ad&lttomrl funds to be credited
        to them. So $.sr as the, ComptrolPerCa acoy\untim$ pro-
         cedure is .concexnrd, :thk aplNev&%atlon of the ortion
         of’ this baildim       aeegmmt, irprarente4      by fedora P grants
        dates from ttiii”  3  ,W” of    ‘
                                        m&r     norlpt    for   Ueposit In
        the State Treasury; ,‘vrdem Mube facts,               we are of the
        opinion that fbe *f4.rcal.- oar llor which such appro-
        priations      were made” s he3 d be eenstrued          to mean thb
        fiscal     fear durtig v&lob tko ap#xoPslatod funds became
        available      for disburwmwt~            DEW al1 the funds now’
        .available     in Account Ilo*     L-11 %3 wore added to that ac-
        count within the statutory            pWi6d,   it Is our opinion
        that the c’omptrolleF may pro8sntly            issue warrants
         against     the account 3s pay&at of the claims in ques-
        tion.




                       Claim  prem1YC06 to the C0mptrollor
              wittcla    two y6arr f?om tb closr    of the
              fiscal     year In which, the funds for their
                  payment become availablr  for disburrement
Hon. Larry 0. Cox, page 4      (v-1416)


     are noLbarred     by the limitation   pro-
     vision Ian Article   4357, V.C.S.
                              Yours very truly,
                                PRICE DANIEL
APPROVED:                     Attorney General
E. Jacobson
Reviewing Assistant
Charles D. Mathews              -Mary K. wall
First Assistant                       Assistant
MKW:wb